NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-1358


                          HOWMEDICA OSTEONICS CORP.,

                                                       Plaintiff-Appellee,

                                            v.


                            TRANQUIL PROSPECTS, LTD.,

                                                       Defendant-Appellant.



      William L. Mentlik, Lerner, David, Littenberg, Krumholz & Mentlik, LLP, of
Westfield, New Jersey, argued for plaintiff-appellee. With him on the brief were Paul H.
Kochanski, Roy H. Wepner, and Samantha M. Kameros.

       George C. Summerfield, Stedheim & Grear, Ltd, of Chicago, Illinois, argued for
defendant-appellant. With him on the brief were Joseph A. Grear, Rolf O. Stedheim,
Keith A. Vogt, and Steven R. Pedersen.

Appealed from: United States District Court for the Northern District of Indiana

Judge Allen Sharp
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-1358

                        HOWMEDICA OSTEONICS CORP.,

                                                     Plaintiff-Appellee,

                                          v.
                          TRANQUIL PROSPECTS, LTD.,
                                                     Defendant-Appellant.




                                  Judgment
ON APPEAL from the       United States District Court for the Northern District of
                         Indiana

In CASE NO(S).           02-CV-0321.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PROST and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT


DATED: _January 10, 2008____               / s / Jan Horbaly
                                          Jan Horbaly, Clerk